766 N.W.2d 703 (2009)
In re Petition for DISCIPLINARY ACTION AGAINST Lawrence Edward NICHOLS, a Minnesota Attorney, Registration No. 221363.
No. A08-1934.
Supreme Court of Minnesota.
June 18, 2009.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Lawrence Edward Nichols committed professional misconduct, namely, directing a threat at a prosecutor who met with respondent's children in connection with a charge of domestic abuse against respondent, in violation of Minn. R. Prof. Conduct 8.4(d). Respondent filed an answer disputing that he threatened the prosecutor. We referred the matter to a referee for findings of fact and recommendations for disposition. After a hearing, the referee found by clear and convincing evidence that respondent threatened the prosecutor.
Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility and, with the Director, stipulates that the referee's findings of fact and conclusions of law are conclusive. The parties jointly recommend that the appropriate discipline is a public reprimand.
The court has independently reviewed the file and approves the recommended disposition.
Based on all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Lawrence Edward Nichols is publicly reprimanded. Respondent shall pay $900 in costs pursuant to Rule 24, *704 RLPR, and shall further pay disbursements to be determined under the provisions of Rule 24, RLPR.
BY THE COURT:
/s/ Alan C. Page
Associate Justice